COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 BRANDON RAY ROBINSON,                         §
 A/K/A BRANDON ROBINSON,                                      No. 08-12-00146-CR
                                               §
                  Appellant,                                    Appeal from the
                                               §
 v.                                                      Criminal District Court No. One
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                  Appellee.                                     (TC#1259654D)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF MAY, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.